Citation Nr: 1523314	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to higher initial disability ratings for sleep apnea, currently evaluated as 0 percent (noncompensable) disabling for the period prior to March 31, 2009; and as 50 percent disabling for the period from March 31, 2009.

2.  Entitlement to a higher initial disability rating for sarcoidosis, currently evaluated as 30 percent disabling for the period prior to February 7, 2012.

3.  Entitlement to a higher initial disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling for the period.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served more than twenty years on active duty from March 1984 to March 2005.  These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the RO that, in pertinent part, granted service connection for sleep apnea evaluated as 0 percent (noncompensable) disabling; for sarcoidosis with lesions on feet, chest, and right arm-evaluated as 0 percent (noncompensable) disabling; and for degenerative joint disease of the right knee evaluated as 10 percent disabling.  Each of these awards of service connection became effective April 1, 2005.  The Veteran timely appealed for higher initial ratings.

The record reflects that the Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled in September 2008.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).

In October 2012, VA's Appeals Management Center (AMC) increased the disability evaluation to 50 percent for sleep apnea, effective January 3, 2012; and increased the disability evaluation to 100 percent for sarcoidosis, effective February 7, 2012.  Because higher evaluations are available for sleep apnea, prior to and from January 3, 2012; and for sarcoidosis, prior to February 7, 2012; and the Veteran is presumed to seek the maximum available benefit for a disability, each of these claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Moreover, the Veteran already has been awarded special monthly compensation.  Hence, it is unnecessary to remand the matters for further action.

FINDINGS OF FACT

1.  For the rating period prior to March 31, 2009, the Veteran's sleep apnea was primarily asymptomatic, but with documented sleep disorder breathing; there was no evidence of a respiratory defect, and neither persistent day-time hypersomnolence nor required use of a breathing assistance device had been demonstrated.

2.  For the rating period from March 31, 2009, the Veteran's sleep apnea required use of a breathing assistance device; neither evidence of respiratory defect nor evidence of respiratory failure is demonstrated.

3.  For the rating period prior to February 7, 2012, the Veteran's pulmonary sarcoidosis required chronic low dose (maintenance) or intermittent corticosteroids; required use of systemic high dose (therapeutic) corticosteroids for control has not been demonstrated.

4.  For the rating period from April 1, 2005, the Veteran's degenerative joint disease of the right knee has been manifested by X-ray evidence of arthritis and by flexion limited to 110 degrees by pain.  

5.  For the rating period from April 1, 2005, the objective evidence of instability of the right knee has been slight (0-5 millimeters).

6.  Throughout the rating period from April 1, 2005, the Veteran's degenerative joint disease of the right knee has not been manifested by limitation of flexion to 30 degrees; by limitation of extension to 10 degrees; or by objective evidence of additional functional loss not already compensated.



CONCLUSIONS OF LAW

1.  For the rating period prior to March 31, 2009, the criteria for an initial, compensable disability rating for sleep apnea are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2014).

2.  For the rating period from March 31, 2009, the criteria for a disability rating in excess of 50 percent for sleep apnea are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2014).

3.  For the rating period prior to February 7, 2012, the criteria for an initial disability rating in excess of 30 percent for sarcoidosis are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6846 (2014).

4.  Throughout the rating period from April 1, 2005, the criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2014).
 
5.  For the rating period from April 1, 2005, the criteria for a 10 percent, but no higher, rating for right knee instability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records; and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of sleep apnea, knee pain, and sarcoidosis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Sleep Apnea

Service connection has been established for sleep apnea, initially evaluated as 0 percent (noncompensable) disabling, effective April 1, 2005; and as 50 percent disabling, effective March 31, 2009.

Pursuant to Diagnostic Code 6847, a noncompensable evaluation is warranted when the sleep apnea syndrome is asymptomatic, but with documented sleep disorder breathing.  A 30 percent evaluation is warranted when there is persistent day-time hypersomnolence.  A 50 percent rating is assigned where the disability requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.

Historically, the Veteran underwent a sleep study in December 2000 and was diagnosed with sleep apnea in active service.  The report of a VA examination in December 2004 reveals that he underwent an uvulopalatopharyngoplasty with tonsillectomy.  While the Veteran slept better, he still had intermittent apnea.  Records show that he used medications as a sleep aid in April 2005.   

The report of a May 2005 VA general medical examination reflects no sleep apnea symptoms.  Examination revealed that the uvula and palate were normal, and that there was no obstruction of the nose.  The examiner found no pulmonary abnormalities.

In January 2006, the Veteran reported continuing symptoms of sleep apnea, which affected his daily activities and made holding a job very difficult-e.g., falling asleep during lulls in daily activities is not a trait welcomed by employers.

Private treatment records, dated in April 2006, reveal that the Veteran still snored and had witnessed apneic episodes.  A sleep study was recommended and performed in May 2006.  The Veteran's snoring was reported as mild and occasional.  Respiratory events revealed zero obstructive apnea, one central apnea, five hypopneas, and two respiratory effort-related arousals.  Obstructive sleep apnea was not indicated.  Repeated sleep studies performed in July 2008 revealed no evidence of obstructive sleep disordered breathing.

Records, dated in February 2010, show that the Veteran continued using a CPAP machine every night, which he found restorative; and that his sleepiness was resolving and he felt more energy in the morning.

The report of a February 2012 VA examination reflects a diagnosis of obstructive sleep apnea.  The Veteran's medical history reveals that he was treated with surgery to relieve upper airway obstruction, and that his symptoms returned after surgery.  Repeat polysomnogram showed obstructive sleep apnea, and the Veteran was given a CPAP machine in 2008.  Currently, the Veteran reported using the CPAP machine nightly, and that he still required medication for treatment of his sleep condition.  He also reported persistent daytime hypersomnolence.  The examiner opined that the Veteran's sleep apnea did not impact his ability to work.

VA treatment records, dated in March 2013, show that the Veteran reported having disruptive sleep and that he was tired during the day.

For the Period Prior to March 31, 2009
 
Here, sleep studies conducted during the applicable period do not reveal evidence of obstructive sleep apnea.  Although asymptomatic, records show that a sleep disorder had been documented.  There was no evidence revealing persistent daytime hypersomnolence or other symptoms indicative of a compensable or higher rating during the applicable period.  Nor was there medical evidence of any respiratory defect.

Although the Veteran subjectively report falling asleep during the day in January 2006, subsequent testing revealed only minor symptoms.  Sleep study in May 2006 demonstrated no obstructive apnea and two respiratory effort-related arousals.  This does not rise to the level contemplated by the higher rating, indicating persistent daytime hypersomnolence. 

For all the foregoing reasons, an initial, compensable disability rating for service-connected sleep apnea is not warranted prior to March 31, 2009.

For the Period From March 31, 2009

Here, during the applicable period, the evidence reflects that the Veteran required use of a CPAP machine nightly, and that he also required medication for treatment of his sleeping condition.  While he reported having persistent daytime hypersomnolence, the February 2012 examiner found that the Veteran's sleep apnea did not impact his ability to work.

In this case, the evidence reflects that obstructive sleep apnea required the use of a CPAP machine nightly, and thus assignment of a 50 percent rating is appropriate. There is no medical evidence showing any respiratory failure or other symptoms indicative of a higher rating.  Nor is there medical evidence of any respiratory defect.

Accordingly, the Board finds that the evidence of record supports no more than the currently assigned 50 percent disability rating during the applicable period.  Hence, staged rating is appropriate.

B.  Sarcoidosis with Lesions on Feet, Chest, and Right Arm 

Service connection has been established for sarcoidosis with lesions on feet, chest, and right arm-initially evaluated as 0 percent (noncompensable) disabling, effective April 1, 2005; and as 100 percent disabling, effective February 7, 2012.

Pursuant to Diagnostic Code 6846, a 0 percent (noncompensable) evaluation is warranted for sarcoidosis in cases of chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent evaluation is warranted for sarcoidosis in cases of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; a 60 percent evaluation is warranted for sarcoidosis in cases of pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control. A 100 percent evaluation is warranted in cases with cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

Alternatively, sarcoidosis may be rated as chronic bronchitis under Diagnostic Code 6600, and as extra-pulmonary involvement under specific body system involved.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent rating is warranted for sarcoidosis as chronic bronchitis if the following findings are demonstrated:  a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; a force expiratory volume in one second to forced vital capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.

A 30 percent rating is warranted for sarcoidosis as chronic bronchitis if the following findings are demonstrated:  an FEV-1 of 56 to 70 percent predicted, or; a FEV-1/ FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.

A 60 percent rating is warranted for sarcoidosis as chronic bronchitis if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted for sarcoidosis as chronic bronchitis if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value, or; a FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.

As a preliminary matter, the Board notes that 38 C.F.R. § 4.96 states, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  The regulatory language explains that, "[w]here there is lung or pleural involvement, ... [a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96(a).
A careful analysis of 38 C.F.R. § 4.96(a) and the rating criteria of Diagnostic Codes 6600 through 6847 reveals that VA did not intend to prohibit the assignment of separate disability ratings for conditions that are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations where one disability is manifested by lung or pleural involvement and the other is not, would not amount to impermissible pyramiding.  See C.F.R. § 4.14 (2014) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720, 46,727 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  As detailed above, there is no evidence demonstrating the Veteran's sleep apnea as manifested by lung or pleural involvement.  Accordingly, the Board finds that separate ratings for service-connected sleep apnea and for service-connected pulmonary sarcoidosis are not prohibited.

Historically, the Veteran was diagnosed with sarcoidosis during active service.  The report of a December 2004 VA examination reveals complaints of frequent shortness of breath and an abnormal chest X-ray that confirmed sarcoidosis nearly four years ago.  The Veteran reportedly had been prescribed medication (Plaquenil), and had recently discontinued prednisone.  

Private treatment records, dated in March 2007, reveal complaints of mid-chest pain for three weeks.  X-rays reveal that the left hilum was a little bit full, but probably vascular.  In January 2009, the Veteran reported having a sarcoid flare.  At that time he denied fevers, chills, sweats, anorexia, fatigue, malaise, and weight loss.

In February 2012, a VA examiner noted that the Veteran's Stage 1 pulmonary sarcoidosis did respond to treatment with steroids.  The status of the disease was described as active; and symptoms attributed to the disease included multiple joint pains of the knees and back and wrists, and a diffuse pruritic rash involving the head and trunk and all four extremities.  The VA physician noted that the Veteran missed between 8 and 10 days of work in the past year due to joint pain attributable to the sarcoidosis.  

In March 2014, a VA physician explained that the Veteran's "Prednisone" dose had been in the low range-i.e., from 5 milligrams to 8 milligrams; and that currently he was not on Prednisone.  His medication for treatment of sarcoidosis consisted only of Hydroxychloroquine.  In reviewing the Veteran's medications that were prescribed by VA during the past five years, the examiner noted that 5 milligrams of Prednisone were prescribed in May 2012, 1 milligram was prescribed in December 2011, and 5 milligrams were prescribed in February 2011.  There were no other entries for Prednisone.

The report of a March 2014 VA skin examination shows a diagnosis of cutaneous sarcoidosis.  The Veteran reported having plaque-like lesions on his shoulders and back, which resolved in a few weeks without treatment.  The lesions left no scarring or disfigurement, and there were no systemic manifestations due to any skin disease.  Although the Veteran showed photographs of the lesions to the examiner, no sarcoid lesions were found on examination; and no skin conditions were noted to have an impact on the Veteran's ability to work.  Examination revealed that none of the Veteran's body or exposed areas was affected by lesions. 

Here, the Veteran's pulmonary sarcoidosis prior to February 7, 2012, required, at most, low dose or intermittent corticosteroids.  At no time prior to February 7, 2012, has the Veteran's pulmonary sarcoidosis required systemic high dose (therapeutic) corticosteroids for control to warrant a higher initial rating under Diagnostic Code 6846.  Nor does the evidence reveal that any pulmonary function testing has been conducted to warrant a higher disability rating under Diagnostic Code 6600.  Findings of FEV-1 of 40 to 55 percent predicted, or FEV-1/ FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) are not demonstrated.

Lastly, there is no basis for the Board to find that the Veteran's associated cutaneous sarcoidosis is so disabling as to warrant assignment of a separate, compensable disability evaluation under any diagnostic code pertaining to diseases of the skin.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833.  Examination revealed no lesions.
Accordingly, the Board finds that the evidence of record supports no more than the currently assigned initial 30 percent evaluation for sarcoidosis with lesions on feet, chest, and right arm, under Diagnostic Code 6846 during the applicable period.

C.  Degenerative Joint Disease of the Right Knee

Service connection has been established for degenerative joint disease of the right knee.  The Veteran's right knee disability is rated as initially 10 percent disabling under Diagnostic Code 5010.

Rating Criteria for Knees 

Pursuant to Diagnostic Code 5010, traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Regarding the limitation of motion for knees, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right knee joint, this code is inapplicable.  
Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).   Under that code, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  As the Veteran has not had a knee replacement, this code is inapplicable.  

Evaluation 

Historically, the Veteran suffered recurrent right knee pain as a paratrooper in active service and underwent arthroscopic surgeries in active service.  He continued to complain of right knee pain in December 2004.  The report of a December 2004 VA examination reveals no deformity, pain, or swelling in the right knee; range of motion was normal, with flexion to 140 degrees and with normal extension.  Medial-lateral movements were stable without complaint of pain.  Post-traumatic arthritis of the right knee was assessed in January 2005.

The report of a May 2005 VA examination reveals right knee flexion to 110 degrees, and right knee extension to 0 degrees.  The examiner noted functional limitations on walking.  The Veteran reportedly could walk more than one-quarter mile, but less than one mile.  Current symptoms included joint instability, stiffness, and locking episodes occurring several times a week.

MRI scans of the Veteran's right knee conducted in April 2006 revealed small cartilage defects in the medial and lateral femoral condyle; cruciate ligaments and menisci appeared intact. 

The report of an October 2012 VA examination reflects complaints of persistent right knee pain.  The Veteran reported being told that he will need a total knee replacement; he reportedly wanted to postpone more surgery.  The Veteran reported no flare-ups that impact the function of his knee.  Examination revealed tenderness or pain to palpation of the joint line or soft tissues of the right knee.  Range of motion of the right knee was to 115 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of pain on motion, and no additional limitation of motion on repetitive use.  The examiner noted functional loss pertaining to both knees, and involving less movement than normal and pain on movement of both knees.  Muscle strength was normal.  Joint stability testing revealed 1+ (0 to 5 millimeters) of both anterior and posterior instability of the right knee.  The examiner noted both pain and crepitus as a result of the right knee meniscal condition, and that he constantly used a knee brace.

VA records show that the Veteran was fitted for a right knee brace in September 2014.

Here, throughout the rating period on appeal, the Veteran's degenerative joint disease of the right knee has been rated as 10 percent disabling pursuant to Diagnostic Code 5260, due to his arthritis with limitation of flexion.  There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 110 degrees of flexion.  Even when considering functional loss due to less movement than normal and pain on movement, there was no further limited flexion on repetitive use.  A disability rating in excess of 10 percent requires flexion limited to 30 degrees or less.  Thus, a rating under this code is not warranted.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension has predominantly been to 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.  

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), both the May 2005 and the February 2012 examiners found objective evidence of slight instability (0-5 millimeters).  These findings warrant a separate 10 percent disability rating throughout the rating period under Diagnostic Code 5257.  There is no objective evidence at any time of moderate or severe instability, even though the Veteran constantly wore a knee brace.  Neither the Veteran, nor any examiner has described incapacitating episodes.  The Board has considered the Veteran's lay reports of having constant pain; however, in determining whether a higher evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.  An additional, separate 10 percent rating is warranted for slight instability.

Turning to alternative diagnostic codes, the Veteran has reported some locking of the right knee; however, there is no objective evidence of effusion in the right knee joint at any time to warrant a higher disability rating under Diagnostic Code 5258; and, as noted above, awarding a separate rating under Diagnostic Code 5258, which contemplates limitation of motion, would violate the regulatory prohibition against pyramiding.  38 C.F.R. § 4.14.  Thus, a rating under this code is not appropriate.

There is also no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations throughout the rating period confirmed repetitive testing that did not result in any additional limitation of motion.  The currently assigned 10 percent rating under Diagnostic Code 5010-5260 adequately compensates the Veteran's symptoms of pain that are limiting his flexion of the right knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than an initial 10 percent disability rating is warranted for degenerative joint disease of the right knee; and that a separate, initial 10 percent, but no higher, evaluation is warranted for right knee instability.  

D.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial, compensable evaluation for sleep apnea, for the period prior to March 31, 2009, is denied.

A disability rating in excess of 50 percent for sleep apnea, for the period from March 31, 2009, is denied.

An initial disability rating in excess of 30 percent for sarcoidosis, for the period prior to February 7, 2012, is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the right knee, manifested by arthritis and limitation of flexion, is denied.

A separate 10 percent evaluation for right knee instability, for the period from April 1, 2005, is allowed, subject to the regulations governing the award of monetary benefits.




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


